           Case 1:19-cr-00473-JKB Document 35 Filed 05/11/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                             *

UNITED STATES OF AMERICA,                    *


      v.                                     *                CRIM. NO. JKB-19-0473

DEION CHASE,                                 *

      Defendant                              *
      *     *       *      *       *     *       *     *      *      *       *      *

                                        ORDER

      For the reasons set forth in the foregoing memorandum, it is hereby ORDERED that

Chase’s Motion for Release Pending Sentencing (ECF No. 21) is DENIED.



DATED this 8th day of May, 2020.



                                         BY THE COURT:


                                                              /s/

                                         James K. Bredar
                                         Chief Judge
